Case 8:20-cv-01032-JLS-JDE Document 14-2 Filed 07/17/20 Page 1 of 3 Page ID #:97




 1     Stephen M. Lobbin (SBN 181195)
       sml@smlavvocati.com
 2     Austin J. Richardson (SBN 319807)
       ajr@smlavvocati.com
 3     SML Avvocati P.C.
       888 Prospect Street. Suite 200
 4     San Diego, CA 92037
       Tel: 949.636.1391
 5
       Richard Mandaro (PHV to be filed)
 6     rmandaro@arelaw.com
       Amster Rothstein & Ebenstein LLP
 7     90 Park Ave.
       New York, New York 10016
 8     Tel: 212-336-8000

 9     Attorneys for Shefa Group LLC
       sued herein as Morning Beauty
 10

 11

 12

 13

 14
                                  UNITED STATES DISTRICT COURT
 15
                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 16

 17
      JOSIE MARAN COSMETICS,                 No. 8:20-cv-01032-JLS (JDEx)
 18   LLC,
                                             Declaration of Avrohom Schweid in Support of
 19           Plaintiff,                     Defendant’s Motion to Dismiss for Lack of
 20                  v.                      Personal Jurisdiction and Failure to State a
                                             Claim [Fed. R. Civ. P. 12(b) 2 and 6]
 21
      MORNING BEAUTY,
                                             Date: November 13, 2020
            Defendant.
 22                                          Time: 10:30 a.m.
                                             Judge: Staton
 23

 24          I, Avrohom Schweid, declare,
 25          1. I am the owner of Shefa Group LLC (“Shefa”). I have personal knowledge
 26   of the facts I state in this declaration.
 27          2. Shefa is a New York corporation with its address at 164 South 8th Street,
 28   Brooklyn, New York 11211.
                                                        Josie Maran Cosmetics v. Morning Beauty
      Declaration of Avrohom Schweid              1                   8:20-cv-01032-JLS (JDEx)
Case 8:20-cv-01032-JLS-JDE Document 14-2 Filed 07/17/20 Page 2 of 3 Page ID #:98
Case 8:20-cv-01032-JLS-JDE Document 14-2 Filed 07/17/20 Page 3 of 3 Page ID #:99



   1
                                      PROOF OF SERVICE
   2

   3

   4         I hereby certify that on JuO\ 1, 2020, I electronically transmitted the
   5   foregoing document using the CM/ECF system for filing, which will transmit the
   6   document electronically to all registered participants as identified on the Notice of
   7   Electronic Filing, and paper copies have been served on those indicated as non-
   8   registered participants.
   9

  10
       Dated: JuO\ 1, 2020                   /s/ Stephen M. Lobbin
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
